T. G-. Kavanagh, J.
This case arises out of the dismissal of a request by Max Dean for investigation of Donald R. Freeman by the State Bar Grievance Board.
The request was made November 15, 1966, and upon the filing of respondent’s answer was assigned on March 8, 1967, to the Grievance Committee of the 7th Congressional District under the then-existing rules of the Supreme Court for the State Bar of Michigan. The committee disqualified itself in toto and the matter was removed to a Wayne County Grievance Committee.
Thereafter Wayne County Grievance Committee #1 held an informal hearing on the matter on June 18, 1969, and considered the matter in executive session on August 18,1969.
In accordance with the new rules for the State Bar Grievance Board, since the matter had not progressed to the point of having a formal complaint drawn, it was turned over to the State Bar Grievance Administrator who referred it to an ad hoc committee, which reported to the State Bar Grievance Board recommending that the “complaint” be dismissed.
The board reviewed the matter and, accepting the committee’s recommendation, dismissed the cause.
We are satisfied that the statements alleging misconduct during the election campaign in 1966 were privileged under the holding in New York Times Co v Sullivan, 376 US 254; 84 S Ct 710; 11 L Ed 2d 686; 95 ALR2d 1412 (1964) and accordingly affirm that part of the grievance board’s conclusion.
However, as to the other charges contained in the request for investigation relating to changing judicial records and other alleged judicial misconduct we conclude that the record reveals an inadequate investigation by the Grievance Administrator and *619his staff. The report of the Prosecuting Attorney for Genesee County is no acceptable substitute for the administrator’s investigation and report which is essential to our meaningful review as we pointed out in Leitman v State Bar Grievance Board, 887 Mich 596 (1972) released today.
For this reason we remand to the grievance administrator for proper investigation.
T. M. Kavanagh, C. J., and Black, Adams, T. E. Brennan, Swainson, and Williams, JJ., concurred with T. G. Kavanagh, J.